Title: [James Madison] to John M. Patton, 24 March 1834
From: Madison, James
To: Patton, John M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                24. March 1834.
                            
                        
                         
                        I have duly recd. the copy of your speech on the "Virginia Resolutions". Tho’ not permitting myself to enter
                            into a discussion of the several topics embraced by them, for which, indeed, my present condition would unfit me, I will
                            not deny myself the pleasure, of saying that you have done great justice to your views of them. I must say, at the same
                            time, that the warmth of your feelings has done infinitely more than justice to any merits that can be claimed for your
                            friend
                        Should the controversy on removals from office, end in the establishment of a share in the power, as claimed
                            for the Senate, it would materially vary the relations among the component parts of the Govt: and disturb the operation of
                            the Checks and balances as now understood to exist. If the right of the Senate be, or be made a Constitutional one, it
                            will enable that branch of the Govt. to force on the Executive Department, a continuance in office, even of the Cabinet
                            officers, notwithstanding a change from a personal and political harmony with the President, to a state of open hostility
                            towards him. If the right of the Senate be made to depend on the Legislature, it would still be grantable in that extent; and even with the exception of the Heads of Departments and a few other officers, the
                            augmentation of the Senatorial patronage, and the new relation, between the Senate directly, and the Legislature
                            indirectly, with the Chief Magistrate, would be felt deeply in the general administration of the Government. The
                            innovation, however modified, would more than double the danger of throwing the Executive machinery out of gear, and thus
                            arresting the march of the Govt. altogether.
                        The legislative power is of an elastic & Protean character, but too imperfectly susceptible of
                            definitions and land=marks. In its application to tenures of office, a law passed a few years ago, declaring a large class
                            of offices, vacant at the end of every four years and of course to be filled by new appointments. Was not this as much a
                            removal, as if made individually & in detail? The limitation might have been 3. 2. or 1. year; or even from
                            Session to Session of Congs, which would have been equivalent to a tenure at the pleasure of the Senate.
                        The light in which the large States would regard any innovation increasing the weight of the Senate,
                            constructed and endowed as it is, may be inferred from the difficulty of reconciling them to that part of the Constitution
                            when it was adopted.
                        The Constitution of the U. S. may doubtless disclose from time to time, faults which call for the pruning or
                            the ingrafting hand. But remedies ought to be applied not in the paroxisms of party & popular excitement; but with
                            the more leisure & reflection, as the Great Departments of power according to experience may be successively and
                            alternately in, and out of public favour; and as changes hastily accommodated to these vicissitudes would destroy the
                            symmetry and the stability, aimed at in our political System. I am making observations however, very superfluous when
                            addressed to you, and I quit them therefore with a tender of cordial regards & salutations wch I pray you to
                            accept
                        
                            
                                
                            
                        
                    